United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3369
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Rudolph E. George

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 11, 2019
                              Filed: March 3, 2020
                                  [Unpublished]
                                 ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Rudolph E. George pled guilty to unlawful possession of a firearm by a felon
in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court1 sentenced


      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
George to 96 months of imprisonment to be served consecutively to an undischarged
term of imprisonment imposed by the United States District Court for the District of
Kansas. George argues his sentence is substantively unreasonable because the district
court committed clear error in judgment when weighing the statutory sentencing
factors under 18 U.S.C. §§ 3553(a) and 3584 to determine the sentences should run
consecutively rather than concurrently. We affirm.

        In July 2015, Kansas City Missouri Police Department officers arrested George
during a traffic stop after discovering he had a handgun in his pants pocket and
another handgun and .24 grams of cocaine in the vehicle. In an unrelated incident,
in late September 2015, task force officers arrested George in Overland Park, Kansas,
in connection with the death, by multiple gunshot wounds, of his wife whose body
had been found earlier that month. During the September arrest, officers discovered
George in possession of a rifle containing ammunition matching that found at the
scene of George’s wife’s murder. George was later charged with second degree
murder.

       Prior to state court proceedings related to the murder allegations, but following
a jury trial for the September 2015 rifle possession, the United States District Court
for the District of Kansas sentenced George to 120 months of imprisonment for
unlawful possession of a firearm by a felon. Although George had a base offense
level of 38 and was in criminal history category VI with a United States Sentencing
Guidelines (“Guidelines”) range of 360 months to life, the statutorily authorized
maximum sentence for the offense was 120 months.2



      2
        On December 12, 2018, George filed an unopposed Motion to Supplement the
Record on Appeal with his District of Kansas Presentence Report (“Kansas PSR”).
George’s brief refers to information contained in the Kansas PSR, which, he argues,
will allow this court to better evaluate the substantive reasonableness of his Missouri
sentence. The motion to supplement is granted.

                                          -2-
      Subsequently, in the District of Missouri, George pled guilty to unlawful
possession of the two handguns found in his pants pocket and vehicle in July 2015.
The uncontested advisory Guidelines range was 77 to 96 months. Although George
sought a concurrent sentence, and the government agreed, the Guidelines left, without
a recommendation, the decision to the sentencing judge’s discretion whether the
Missouri sentence be served concurrently, partially concurrently, or consecutively to
the Kansas sentence. The district court announced it was “considering the possibility
or the appropriateness of an upward variance,” then explained its reasons for
imposing 96 months of imprisonment and for a sentence consecutive to the Kansas
sentence stating, “Well, Mr. George there’s no escaping your horrible criminal history
and the fact that you have consistently posed a threat to others in society and shown
disregard for the rules of law.” The district court continued by specifically
referencing the § 3553(a) statutory sentencing factors.

       We review the substantive reasonableness of a sentence under the deferential
abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007).
Likewise, we review the decision to impose a consecutive sentence for
reasonableness, comparable to the abuse-of-discretion standard. See United States
v. Baskin, 878 F.3d 1106, 1108 (8th Cir. 2018). “A district court abuses its discretion
when it (1) fails to consider a relevant factor that should have received significant
weight; (2) gives significant weight to an improper or irrelevant factor; or (3)
considers only the appropriate factors but in weighing those factors commits a clear
error of judgment.” United States v. Borromeo, 657 F.3d 754, 756 (8th Cir. 2011)
(quoting United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)).

      “If . . . a term of imprisonment is imposed on a defendant who is already
subject to an undischarged term of imprisonment, the terms may run concurrently or
consecutively . . . .” 18 U.S.C. § 3584(a). To assist in this determination, the
sentencing court “shall consider, as to each offense for which a term of imprisonment
is being imposed, the factors set forth in section 3553(a).” Id. § 3584(b). A

                                         -3-
sentencing “court has substantial latitude to determine how much weight to give the
various factors under § 3553(a).” United States v. Peterson, 887 F.3d 343, 349 (8th
Cir. 2018) (quotation omitted). George now argues his Missouri offense was “not
particularly aggravating” and he is facing a potentially large sentence for murder and
related offenses. The district court explained its reasoning for sentencing George by
specific reference to the § 3553(a) factors, George’s criminal history, relevant
conduct, and the seriousness of the offense characteristics. We see no abuse of
discretion in how the district court considered and weighed the sentencing factors in
this case. The district court’s reasoning was sufficient and the imposition of a
consecutive sentence was reasonable.

      We therefore affirm the judgment.
                      ______________________________




                                         -4-